OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                         AUSTIN




Hon. Clint A. Barham
County Attorney
Erath-coullty
BtqhentQl;le,




                              or. All or those pa*
                               in thee* numberaa aeatu
                       e~~softhe&ow,andatthi       and
                       or the show atitenaatata
                                              rolle a
                       eel around 005tabliU6 (111the
                 0 aeats 05 small tlOket8. 805a
                  to draw a nunbar end the man ait-
    tlng lo the seat whose number omzegponds wltb
    the number that .lsdrawn is &mm   t&O raoney
            Ln addition tcithis the cbai68105 tan
    $?&rtidrnight         1e iire omts high&r than
    it is on the othbr,weeknfBhls8.”
 Hon. Clint A. Barham, April E6, 1939, Page 2



           asotion 47) Article 3 of the State Constitution
 reads as follows:

           Vhe Leglslauureshall pass laws prohlblt-
      ing the establishmentof lotteries aad gift
      enterprisesIn this state, as well as the sale
      or tickets in lotteries,gift enterprisesor
      other evasions Involvingthe lottery principle,
      establishedor ex.ist&ngin other 5tates.v


           Ori a5y person shall establl5helott#q
     or bispme or any eetate, real or per8Onal*by
     lottery, he &all be Sined not leas than 050
     hundred nor more~thau 05e thoiman4 dollars1
     .or.If my pewon sh+l aal& gffer r0r sale or
     keep *or:we. any tfa$et or part ticket in auy
     ldttery, a+-1      be $+&not   leas tha5 taq~:
   . nor:mr+ th&u ~lft~.d~Ilara~~~
           The te& *lOttarf'.hasno teoh5ioal slgnUloi-.
 tion~In the law'and srioaeopt statute does .notpr@lbe
 & definition;lta wqning mat be deteirained   from popular
 utlagq. doooavling~to?&atWqti a lottery'lsa #ohm@ for
 the distributionoi.prIcea~.by lot e.ohanoa amo5g Wore
 who have paid oi hare agreedit pay a aonslderatloP,i~
.t@ right to partialpateth@r~in~~.ar  the dietributtoa~lt-
        State t(l.Randle U.Tex$-dpQI;Featherstaa T&
 $&~Ieu$     Seqvioa St&ion &asoahtlon of Texaa,,~lO  81
 &d lB4; Bodtright',vfL .StA$a;58 BW,$htd87; Te% W.
'Vol. 2S, yage UQ.~:
           In the:'oase'of
                         Featheratonevs. IndependentBar-
. vim Station fi+n+tion; >upira;the oourt gave the iollow-
  ing derlnlt$onto,~
                   a lott?:',
           *A lottery ror all praotioal purposes w
      bs derined airany soheme ror the distribution
      0r ~ieekt, by lot or ohcL50dr for one on swing
      money or giving ,othaything of.vslue to another
      obtains a token yhiah.entitlee h* to xeeeive
      a larger or am@ler value or noqbe, aa scma
      tormula or ahanae may.:detarx&W&_




                               T,
 Eon. Clint A. Sarham, April 26, 1939,'Page3


           The Federal Cirauit Court of Appeals in the
 case    Peek VB. United Safes, 61 Fed 2nd 973, deiined
        OS
: a-,lottery
           as:
                -‘A
                 scheme for the distributionof prizes
        or   thingsor value  by lot or chanoe emong
         personswho have paid or agreed to pay a velu-
         able aonsiderat3.on for the change to obtain a
         prize. A~hame by whioh a rent&% Is reaohed
         by some aotion or m      t&ma;    In whIoh result
         mm's oholoe or uIll hu no part, nob &II hmran
        PeMOIl, Mgaolty or duIg5 enable hlilto knew
         or deter&m umtIl tha.?         h+ 'beenaeoomplIsbad.a
          The SupresteC&t la the #~e.oi City Ot id
 vs. Orlillt Amwmment 00.; loosws5d 695;usadths+ollaw-
 lnglanguage:
              Wmr0 a theatai eonduoted '8ank l?lgit*
        at whl money weusawarded, after rihowiug
               P
        or the%mvIng   pietWo, by drari56 number front
           lque &araphemalIdby members .oZaudlenoe,
        xi at publio oould pattloipatewithout paylx@
        a&n$asIonor ~t;hoat'sate.ring theater did not
        prevent the ~ohkme'fmm~'beInglottery.
              wQmio'e at a prlzq d&gnated aitfree awl            .
        glvin with purohaee q'not'bn raot tree though
        artlole pmohasml b.wcuth &ll ploe as re-
         speots whether triwaotion eeonatltutes a lottery
        -but paymeat for~qhanoe Is embraoed in part or
        purchase prIoei*"
           In the aase.of Qraqt vs. State, 112 Sk'lC68, the
 court he&d, among other thlngs,'thatr
         ;
           *2verydrawIn& &are money.or property la
     offered a8 prlees to JM dfltributedby ohahoe
      aocording to a specktied soheme or.plan and a
      ticket or tickets-soldwhIoh entitles the holder
      to money or property and whlal:is dependentupon
      ohanoe, is a lottery."
Hon. Clint A. Berhsm, April 26, 1939, Page 6


          You are respectfullyadvised that It Is the
opinion of this Departmentthat a number system used by
a theaterwhere each seat In the theater Is mmbered and
where a ticket Is selected or drawn from a number of
tickets containingall the numbers on the seats end a
money award or other thing ot value Is given to the per-
son sitting In the seat that has a number corresponding
with the nwnber drawn Is a lottery and the operation
thereor 1s.a violationof .@tIcle 654 of the Penal Code.
          'lhstingthat the f@regolnganswers your in-
quiry, we remeln




                                                    .
                                      ._